United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-752
Issued: July 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 2007 appellant filed a timely appeal from a July 20, 2006 merit decision
of the Office of Workers’ Compensation Programs terminating her compensation benefits and a
December 6, 2006 hearing representative’s decision affirming the termination.1 Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective August 6, 2006 on the grounds that she had no further disability
due to her June 17, 1999 employment injury; and (2) whether the Office properly terminated
authorization for medical benefits.

1

The record also contains a November 14, 2006 decision reducing appellant’s compensation benefits effective
September 4, 2005. Appellant has not appealed this decision and, therefore, it is not before the Board at this time.
20 C.F.R. § 501.2(c).

FACTUAL HISTORY
This case has previously been before the Board. In the first appeal, the Board reversed
decisions dated August 22, July 10 and March 15, 2001 after finding that the Office failed to met
its burden of proof to terminate compensation benefits effective March 12, 2001.2 The Board
determined that the medical evidence did not clearly establish that appellant could resume her
regular employment and had no further restrictions due to her accepted conditions of a resolved
left shoulder contusion, resolved left ankle sprain, right foot sprain and right tarsal tunnel
syndrome. The findings of fact and conclusions of law from the prior decision are hereby
incorporated by reference.
The Office reinstated compensation benefits. In a work restriction evaluation dated
November 19, 2003, Dr. Lawrence Mandel, a podiatrist, found that appellant could resume work
for eight hours per day with restrictions. On October 25, 2004 the Office referred appellant to
Dr. Don Miskew, a Board-certified orthopedic surgeon, for a second opinion evaluation. In a
report dated December 1, 2004, Dr. Miskew diagnosed right foot pain unsupported by objective
findings. He opined that she could resume full-time employment without restrictions.
The Office determined that a conflict in medical opinion existed between Dr. Mandel and
Dr. Miskew on the extent of appellant’s work-related disability. The Office referred her to
Dr. McPherson S. Beall, Jr., a Board-certified orthopedic surgeon, for an impartial medical
examination. In a report dated May 3, 2005, Dr. Beall found that appellant had no residuals of
her sprained ankle or foot. He noted that the most recent electromyogram (EMG) did not show
evidence of tarsal tunnel. Dr. Beall stated:
“The current diagnoses are right tarsal tunnel syndrome, although this is not
confirmed by the most recent electrodiagnostic study. This frequently falls into a
category of more difficulty in confirming this diagnosis and subjective complaints
will take on more importance. Since this is an accepted diagnosis of a
work[-]related problem, I will consider her subjective complaints as evidence of
ongoing tarsal tunnel syndrome.”
Dr. Beall found that she could not perform her usual job and recommended a tarsal tunnel
release. In a work restriction evaluation, he found that she could work for eight hours per day
with restrictions.

2

Tressia Lewis, Docket No. 02-56 (issued August 1, 2002).

2

On September 22, 2005 the Office informed Dr. Beall that the “acceptance of a condition
by this Office as being work related is not medical rationale that supports the existence of such a
condition.” The Office requested clarification from Dr. Beall regarding the current diagnosis of
tarsal tunnel syndrome, its relationship to employment and the need for surgery.3
In a response dated November 25, 2005, Dr. Beall asserted, “It would be my opinion
based on the second EMG regarding a tarsal tunnel syndrome and the solely subjective complaint
of pain that a surgical procedure would not be required for this tarsal tunnel problem.” In a
November 7, 2005 internal memorandum, the Office noted that Dr. Beall had not been fully
responsive to its request for additional information.
On November 21, 2005 the Office referred appellant to Dr. Dale D. Dalenberg, a Boardcertified orthopedic surgeon, for a second impartial medical examination. In a report dated
June 12, 2006, Dr. Dalenberg discussed the history of injury and the results of diagnostic testing.
He noted that appellant indicated that her left shoulder condition had “largely resolved except for
residuals of poor internal rotation and locking up when combine hair. She said also that she hurt
a knee at the time but cannot remember which one.” Dr. Dalenberg described appellant’s
complaints of bilateral foot pain. On physical examination, he found negative tarsal Tinel’s tests
and tarsal compression tests bilaterally and no plantar fascial tenderness. Dr. Dalenberg noted
that an early EMG showed possible tarsal tunnel syndrome and a subsequent EMG was normal.
He found no objective evidence of tarsal tunnel syndrome. Dr. Dalenberg diagnosed possible
plantar fasciitis unrelated to employment. He opined that plantar fasciitis “does not come about
as a result of this claimant’s type of injury mechanism.” Dr. Dalenberg stated: “[B]ased on the
objective exam[ination] and history, there is no objective medical evidence that the claimant
could not return to her full[-]duty job. The claimant has a hodgepodge of subjective complaints,
but there are no objective finding[s] to substantiate her complaints.” He concluded that appellant
had no residuals from her employment injury. In an accompanying work restriction evaluation,
he opined that appellant could work full time without restrictions.
On June 15, 2006 the Office notified appellant that it proposed to terminate her
compensation and entitlement to medical benefits on the grounds that the weight of the medical
evidence established that she had no further employment-related condition or disability. In a
3

On January 18, 2005 the employing establishment noted that appellant worked limited duty until she was
removed for cause effective March 24, 2000 and questioned her entitlement to compensation. In a decision dated
September 23, 2005, the Office found that she was not entitled to further compensation. By decision dated
October 14, 2005, the Office reduced her compensation effective September 4, 2005 after finding that she worked
four hours per day until she was removed for cause. By order dated February 7, 2006, the Board set aside the
September 23, 2005 decision after finding that it was unclear whether the Office was terminating or reducing her
compensation. Order Remanding Case, Docket No. 06-389 (issued February 7, 2006). By decision dated April 13,
2006, the Office reduced appellant’s compensation effective September 4, 2005 because she was released to work
for four hours per day when she was removed for cause. In an order dated August 21, 2006, the Board set aside the
October 14, 2005 decision as it did not discuss appellant’s job requirements and found the April 13, 2006 decision
null and void as it was issued while the Board had jurisdiction over the case. Order Remanding Case, Docket No.
06-393 (issued August 21, 2006) In a decision dated November 14, 2006, the Office reduced appellant’s benefits
effective September 4, 2005 and found that she had not established a recurrence of disability beginning
July 27, 2004. As previously noted, appellant has not appealed this decision and thus it is not before the Board at
this time.

3

July 11, 2006 response, she disagreed with the termination, arguing that EMGs obtained on
April 14, 2000 and August 7, 2003 showed mild tarsal tunnel syndrome.
By decision dated July 20, 2006, the Office terminated appellant’s compensation and
entitlement to medical benefits effective August 6, 2006 based on its finding that the opinion of
Dr. Dalenberg, the impartial medical examiner, represented the weight of the evidence and
established that she had no residual condition or disability from her work injury.
On August 2, 2006 appellant requested a review of the written record. In a decision dated
December 6, 2006, an Office hearing representative affirmed the July 20, 2006 termination
decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. The Office may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.4 The Office’s burden of proof in terminating compensation includes the necessity
of furnishing rationalized medical opinion evidence based on a proper factual and medical
background.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.6 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.7 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.8
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left shoulder contusion, left ankle sprain,
right foot sprain and right tarsal tunnel syndrome due to a June 17, 1999 employment injury.
The employing establishment terminated her for cause on March 24, 2000. On August 1, 2002
4

Gloria J. Godfrey, 52 ECAB 486 (2001).

5

Gewin C. Hawkins, 52 ECAB 242 (2001).

6

5 U.S.C. § 8123(a).

7

20 C.F.R. § 10.321.

8

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

4

the Board found that the Office failed to meet its burden of proof to terminate compensation
benefits. The Office returned appellant to the periodic rolls.
Appellant’s attending physician, Dr Mandel, found that she could work full time with
restrictions. Dr. Miskew, an Office referral physician, diagnosed right foot pain unsubstantiated
by objective findings and opined that she had no restrictions due to her employment injury. The
Office found a conflict in medical opinion between Dr. Mandel and Dr. Miskew on the extent of
appellant’s work-related disability and referred her to Dr. Beall for an impartial medical
examination. In a report dated May 3, 2005, Dr. Beall opined that appellant had no residuals of
her ankle and foot sprain and noted that a recent EMG did not show tarsal tunnel syndrome. He
found that her subjective complaints supported a continuing tarsal tunnel condition “[s]ince this
is an accepted diagnosis of a work[-]related problem.” The Office requested clarification from
Dr. Beall regarding whether appellant continued to experience tarsal tunnel syndrome due to her
employment injury and whether she required surgery. On November 25, 2005 Dr. Beall asserted
that she did not need surgery for tarsal tunnel as her complaints were “solely subjective.” As he
did not adequately elaborate on his opinion regarding the relationship between her tarsal tunnel
syndrome and her employment, the Office properly referred appellant to Dr. Dalenberg, a Boardcertified orthopedic surgeon, for a second impartial medical examiner.9
Where there exist opposing medical reports and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.10 In a report dated June 9, 2006, Dr. Dalenberg reviewed the history of injury and listed
detailed findings on physical examination. He noted that appellant had no significant left
shoulder complaints but complained of bilateral foot pain. On examination, Dr. Dalenberg found
that objective tests were negative for tarsal tunnel syndrome. He opined that there was no
objective evidence supporting appellant’s subjective complaints of bilateral foot pain.
Dr. Dalenberg diagnosed possible plantar fasciitis which he found was unrelated to her work
injury based on the mechanism of injury. He concluded that appellant had no residuals of her
employment injury and could resume her usual employment.
The Board finds that the Office properly relied upon the opinion of Dr. Dalenberg in
terminating compensation benefits effective August 6, 2006. Dr. Dalenberg based his opinion on
a proper factual and medical history and accurately summarized the medical evidence. He
provided rationale for his conclusion by explaining that the objective findings did not support
appellant’s complaints. The Board has reviewed the opinion of Dr. Dalenberg and finds that it
has reliability, probative value and convincing quality with respect to the conclusions reached.11
9

In situations where the Office secures an opinion from an impartial medical specialist for the purpose of
resolving a conflict in the medical evidence and the opinion from such specialist requires clarification or elaboration,
the Office has the responsibility to secure a supplemental report from the specialist for the purpose of correcting the
defect in the original opinion. If the specialist is unwilling or unable to clarify and elaborate on his or her opinion,
the case should be referred to another appropriate impartial medical specialist. Guiseppe Aversa, 55 ECAB
164 (2003).
10

Jaja K. Asaramo, 55 ECAB 200 (2004).

11

Manuel Gill, 52 ECAB 282 (2001).

5

Thus, his opinion is entitled to the special weight accorded an impartial medical examiner and
establishes that appellant has no further employment-related disability.
LEGAL PRECEDENT -- ISSUE 2
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.12 To terminate authorization for medical treatment, the
Office must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.13
ANALYSIS -- ISSUE 2
The Office met its burden of proof to terminate authorization for medical benefits for the
accepted conditions of right foot sprain and tarsal tunnel syndrome through the opinion of
Dr. Dalenberg, the impartial medical examiner, who found that appellant had no residuals of her
accepted employment injury and that her current complaints were not work related. He provided
rationale for his opinion by explaining that the findings on physical examination did not support
ongoing problems from her employment injury. As the impartial medical specialist,
Dr. Dalenberg’s opinion is entitled to special weight and establishes that appellant requires no
further treatment for her accepted conditions.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation and authorization for medical benefits effective August 6, 2006 on the grounds
that she had no further disability due to her June 17, 1999 employment injury.

12

Pamela K. Guesford, 53 ECAB 727 (2002).

13

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 6 and July 20, 2006 are affirmed.
Issued: July 23, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

